DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendments filed 07/21/2020 are acknowledged and have been fully considered. Claims 1-12 have been canceled; claims 13-23 have been added; no claims have been amended or withdrawn. Claims 13-23 are now pending and under consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the subject matter of claims 18-22 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Claim 18 recites “wherein the air amount control unit is an intake-side variable valve mechanism which is capable of varying a valve timing of an intake valve, and wherein during the transient period, the valve timing of the intake valve is controlled such that an intake valve closing timing becomes a timing away from a bottom dead center” in lines 2-5. Claim 18 is dependent from claim 13, and claim 13 recites “wherein the air amount control unit is a throttle valve provided in an intake passage, and wherein during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure” in lines 10-12. Claims 13 and 18 are new claims added by the preliminary amendment filed 07/21/2020, with claim 13 at least substantially equivalently including the subject matter of originally-filed (and newly canceled) claims 1 and 2, and with claim 18 at least substantially equivalently including the subject matter of originally-filed (and newly canceled) claim 7 (which depended from originally-filed claim 1). Claim 13 defines the “air amount control unit” as a “throttle valve provided in an intake passage,” whereas claim 18 differently defines the “air amount control unit” as “an intake-side variable valve mechanism which is capable of varying a valve timing of an intake valve.” Applicant’s originally-filed disclosure appears to be devoid of any disclosure of an “air amount control unit” that includes both the “throttle valve” AND the “intake-side variable valve mechanism,” and Applicant’s originally-filed disclosure also appear to be devoid of any control of both the “throttle valve” AND the “intake-side variable valve mechanism” during the transient period. Instead, Applicant’s originally-filed disclosure includes a “first embodiment” directed to control of a throttle valve (18) as an “air amount control unit” during the transient period, and a “second embodiment” differently directed to control of an intake-side variable valve mechanism (10) [but not the throttle valve (18)] as the “air amount control unit” during the transient period (as discussed by at least ¶ 0073 of Applicant’s originally-filed specification). Compare at least Figs. 4 & 6 of the “first embodiment” with at least Figs. 8 & 10 of the “second embodiment.” Each of claims 19-22, like claim 18, is directed to further subject matter obtained only from Applicant’s disclosed “second embodiment.”
The drawings are also objected to because it is impossible to reliably differentiate between a first line (“INTAKE PRESSURE”) and a second line (“EXHAUST 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 13, 17, 22 and 23 are objected to because of the following informalities:
Claim 13 recites “the lean air-fuel ratio” in line 6, which should be amended to instead recite --the predetermined lean air-fuel ratio-- for consistency and proper antecedent basis with “a predetermined lean air-fuel ratio” in lines 4-5 of the claim.
Claim 17 recites “engine speed” in line 2, which appears to be a misstating of --an engine speed--.
Claim 22 recites “engine speed” in line 2, which appears to be a misstating of --an engine speed--.
Claim 23 recites “the lean air-fuel ratio” in line 6, which should be amended to instead recite --the predetermined lean air-fuel ratio-- for consistency and proper antecedent basis with “a predetermined lean air-fuel ratio” in lines 4-5 of the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “intake-side variable valve mechanism” in claims 18-22, and “control unit” in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 recites “wherein the air amount control unit is an intake-side variable valve mechanism which is capable of varying a valve timing of an intake valve, and wherein during the transient period, the valve timing of the intake valve is controlled such that an intake valve closing timing becomes a timing away from a bottom dead center” in lines 2-5. Claim 18 is dependent from claim 13, and claim 13 recites “wherein the air amount control unit is a throttle valve provided in an intake passage, and wherein during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure” in lines 10-12. Claims 13 and 18 are new claims added by the preliminary amendment filed 07/21/2020, with claim 13 at least substantially equivalently including the subject matter of originally-filed (and newly canceled) claims 1 and 2, and with claim 18 at least substantially equivalently including the subject matter of originally-filed (and newly canceled) claim 7 (which depended from originally-filed claim 1). Claim 13 defines the throttle valve provided in an intake passage,” whereas claim 18 differently defines the “air amount control unit” as “an intake-side variable valve mechanism which is capable of varying a valve timing of an intake valve.” Applicant’s originally-filed disclosure appears to be devoid of any disclosure of an “air amount control unit” that includes both the “throttle valve” AND the “intake-side variable valve mechanism,” and Applicant’s originally-filed disclosure also appear to be devoid of any control of both the “throttle valve” AND the “intake-side variable valve mechanism” during the transient period. Instead, Applicant’s originally-filed disclosure includes a “first embodiment” directed to control of a throttle valve (18) as an “air amount control unit” during the transient period, and a “second embodiment” differently directed to control of an intake-side variable valve mechanism (10) [but not the throttle valve (18)] as the “air amount control unit” during the transient period (as discussed by at least ¶ 0073 of Applicant’s originally-filed specification). Also, compare at least Figs. 4 & 6 of the “first embodiment” with at least Figs. 8 & 10 of the “second embodiment.” Therefore, new claim 18 appears to improperly introduce “new matter,” such that the claim fails to comply with the written description requirement.
Claims 19-22 are dependent from claim 18, such that claims 19-22 also include the “new matter” recited by claim 18, such that claims 19-22 are also rejected for at least the same reasons that claim 18 is rejected, as discussed in detail directly above with respect to claim 18. Note that each of claims 19-22, like claim 18, is directed to further subject matter obtained only from Applicant’s disclosed “second embodiment,” such that each of claims 19-22 also appears to 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a predetermined rich air-fuel ratio richer than the lean air-fuel ratio” in line 6, and claim 23 recites the same in line 8. Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the Applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “rich air-fuel ratio” in claims 13 and 23 appears to be used by the claims to mean “an air-fuel ratio that is richer than the lean air-fuel ratio” or “an air-fuel ratio lower than the lean air-fuel ratio,” while the accepted meaning is “an air-fuel ratio richer than stoichiometric” or “an air-fuel ratio lower than stoichiometric.” The term is indefinite because the Control unit 8 controls the air-fuel ratio so as to be a theoretical air-fuel ratio in a predetermined first operation region A, and in a predetermined second operation region B in which the engine speed is low and the engine load is low, the air-fuel ratio is controlled so as to be an air-fuel ratio leaner than the air-fuel ratio in first operation region A. That is, the air-fuel ratio in first operation region A corresponds to a predetermined rich air-fuel ratio, and the air-fuel ratio in second operation region B corresponds to a predetermined lean air-fuel ratio” (¶ 0042 of Applicant’s originally-filed specification), with the term “theoretical air-fuel ratio” being a common substitute for the term “stoichiometric air-fuel ratio”; “That is, region A1 corresponds to a second operation state in which the air-fuel ratio becomes an air-fuel ratio richer than the air-fuel ratio in second operation region B in a non-supercharged state” (¶ 0045 of Applicant’s originally-filed specification); and “In the second embodiment, similar to the first embodiment mentioned above, during the transient period in which the operation state is shifted from region B2 to region A1, the air amount control unit is also controlled such that the air amount in a cylinder becomes smaller than the air amount realizing a rich air-fuel ratio” (¶ 0045 of Applicant’s originally-filed specification). Also, see at least Figs. 2-4, 6-8 & 10 of Applicant’s originally-filed drawings, which show operation in the first operation region A as corresponding to an air excess ratio of 1, with the air excess ratio of 1 corresponding to the “theoretical air-fuel ratio” (and the “stoichiometric air-fuel ratio”). In view of the uncommon and inconsistent disclosure in regards to the air-fuel ratio of the disclosed first operation region A, it is also unclear whether Applicant’s originally-filed specification 
Claims 13 and 23 each recite “a first operation state in which an air-fuel ratio in a supercharged state becomes a predetermined lean air-fuel ratio to a second operation state in which the air-fuel ratio in a non-supercharged state becomes a predetermined rich air-fuel ratio” in line 6 and in line 5-8, respectively. Claim 16 is dependent from claim 13 via claim 15, claim 21 is dependent from claim 13 via claims 18 and 20, and claims 16 and 21 each recite “a supercharging pressure” in line 2. Claim 23 also recites “a supercharger” in line 2. Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the Applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “supercharged state” and “non-supercharged state” in claims 13 and 23, the term “supercharging pressure” in claims 16 and 21, and the term “supercharger” in claim 23 appear to be used by the claims to mean respective ones of “turbocharging state,” “non-turbocharging state,” “turbocharging pressure,” and “turbocharger,” as common usage of the term “supercharger” is restricted to mechanically driven compressors that increase pressure of air supplied to internal combustion engines (such that common usage of the terms “supercharged” and “supercharging” is restricted to mechanically driven compressors 
Claim 13 recite “controlling, during a transient period in which an operation state is shifted from a first operation state in which an air-fuel ratio in a supercharged state becomes a predetermined lean air-fuel ratio to a second operation state in which the air-fuel ratio in a non-supercharged state becomes a predetermined rich air-fuel ratio richer than the lean air-fuel ratio, the air amount in the cylinder such that a torque overshoot does not occur to the internal combustion engine by reducing the air amount in the cylinder so as to be an air amount smaller than an air amount realizing the rich air-fuel ratio” in lines 3-9, and claim 23 recites “wherein during a transient period in which an operation state is shifted from a first operation state in which an air-fuel ratio in a supercharged state becomes a predetermined lean air-fuel ratio to a second operation state in which the air-fuel ratio in a non-supercharged state becomes a predetermined rich air-fuel ratio richer than the lean air-fuel ratio, the control unit controls the air amount control unit such that a torque overshoot does not occur to the internal combustion engine by reducing the air amount in the cylinder so as to be an air amount smaller than an air amount realizing the rich air-fuel ratio” in lines 5-11. The term “torque overshoot” in each of claims 13 and 23 is a relative term which renders the claim indefinite. The term “torque overshoot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 13 and 23 provide no objective point of reference from which persons having ordinary skill in the art would be able to reliably determine whether torque overshoot does or does not occur in an otherwise equivalent method or device. As best understood by the examiner, absent any objective point of reference, occurrence of torque overshoot is dependent upon preference or opinion that varies based on perspective or objective, and the intended scope of the term is incomprehensible.
Claims 14-22 are dependent from claim 13, such that claims 14-22 also include the indefinite subject matter recited by claim 13, such that claims 14-22 are also rejected for at least the same reasons that claim 13 is rejected, as discussed in detail directly above with respect to claim 13.

Claim 15 recites “the valve closing side” in line 4. Claim 15 is dependent from claim 13; however, neither claim appears to previously introduce “a valve closing side,” 
Claims 16 and 17 are dependent from claim 15, such that claims 16 and 17 also include the indefinite subject matter recited by claim 15, such that claims 16 and 17 are also rejected for at least the same reasons that claim 15 is rejected, as discussed in detail directly above with respect to claim 15.

Claim 18 recites “wherein the air amount control unit is an intake-side variable valve mechanism which is capable of varying a valve timing of an intake valve, and wherein during the transient period, the valve timing of the intake valve is controlled such that an intake valve closing timing becomes a timing away from a bottom dead center” in lines 2-5. Claim 18 is dependent from claim 13, and claim 13 recites “wherein the air amount control unit is a throttle valve provided in an intake passage, and wherein during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure” in lines 10-12. Claims 13 and 18 are new claims added by the preliminary amendment filed 07/21/2020, with claim 13 at least substantially equivalently including the subject matter of originally-filed (and newly canceled) claims 1 and 2, and with claim 18 at least substantially equivalently including the subject matter of originally-filed (and newly canceled) claim 7 (which depended from originally-filed claim 1). Because claim 13 has already defined the “air amount control unit” as a “throttle valve provided in an intake passage,” it is unclear what exactly is meant by “the air amount control unit is an intake-side variable valve mechanism which is capable of varying a valve timing of an intake valve” in claim 18. Given that claim 13 defines the “air amount control unit” as the “throttle valve,” it is unclear what is meant by claim 18 defining the “air amount control unit” as the “intake-side variable valve mechanism,” especially in view of the absence of any disclosure by Applicant of an “air amount control unit” including both a “throttle valve” AND an “intake-side variable valve mechanism” (and in view of the absence of any disclosure by Applicant of control of both the “throttle valve” AND the “intake-side variable valve mechanism” during the transient period). Therefore, the intended scope of claim 18 is incomprehensible.
Claims 19-22 are dependent from claim 18, such that claims 19-22 also include the indefinite subject matter recited by claim 18, such that claims 19-22 are also rejected for at least the same reasons that claim 18 is rejected, as discussed in detail directly above with respect to claim 18.

Claim limitation “intake-side variable valve mechanism” in claims 18-22 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As best understood by the examiner, the term “mechanism” is merely used by the limitation “intake-side variable valve mechanism” as a generic placeholder for “means,” with the term “mechanism” merely being modified by functional language and not being modified by sufficient structure, material, or acts for performing the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 18-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 18 recites “wherein the air amount control unit is an intake-side variable valve mechanism which is capable of varying a valve timing of an intake valve, and wherein during the transient period, the valve timing of the intake valve is controlled such that an intake valve closing timing becomes a timing away from a bottom dead center” in lines 2-5. Claim 18 is dependent from claim 13, and claim 13 recites “wherein the air amount control unit is a throttle valve provided in an intake passage, and wherein during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure” in lines 10-12. Claims 13 and 18 are new claims added by the preliminary amendment filed 07/21/2020, with claim 13 at least substantially equivalently including the subject matter throttle valve provided in an intake passage,” it is unclear what exactly is meant by “the air amount control unit is an intake-side variable valve mechanism which is capable of varying a valve timing of an intake valve” in claim 18. Given that claim 13 defines the “air amount control unit” as the “throttle valve,” it is unclear what is meant by claim 18 defining the “air amount control unit” as the “intake-side variable valve mechanism,” especially in view of the absence of any disclosure by Applicant of an “air amount control unit” including both a “throttle valve” AND an “intake-side variable valve mechanism” (and in view of the absence of any disclosure by Applicant of control of both the “throttle valve” AND the “intake-side variable valve mechanism” during the transient period). Thus, it appears that claim 18 attempts to no longer define the “air amount control unit” as the “throttle valve provided in an intake passage” by virtue of claim 18 differently defining the “air amount control unit” as the “intake-side variable valve mechanism which is capable of varying a valve timing of an intake valve.” Therefore, claim 18 appears to be of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 19-22 are dependent from claim 18, such that claims 19-22 also include the subject matter of improper dependent form recited by claim 18, such that claims 19-22 are also rejected for at least the same reasons that claim 18 is rejected, as discussed in detail directly above with respect to claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0350338 to Sugihira et al. (hereinafter: “Sugihira”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Sugihira alone.
With respect to claim 13, Sugihira teaches a method for controlling an internal combustion engine including an air amount control unit which is capable of controlling an air amount in a cylinder [the claim phrase “for controlling an internal combustion engine including an air amount control unit which is capable of controlling an air amount in a cylinder” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, apparent from at least Figs. 1-4], the method comprising: controlling, during a transient period in which an operation state is shifted from a first operation [as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0049-0057: (i) during a definable first time period (e.g., including from a time t1 to a time t2), the internal combustion engine 2 is operated (e.g., “first operating state”) such that an air-fuel ratio is a lean air-fuel ratio and a turbocharging pressure is larger than an atmospheric pressure (e.g., “supercharged state”); (ii) during a definable second time period (e.g., spaced from and after the time t2), the internal combustion engine 2 is differently operated (e.g., “second operating state”) such that the air-fuel ratio is a stoichiometric air-fuel ratio (e.g., “predetermined rich air-fuel ratio”) and the turbocharging pressure is equal to the atmospheric pressure (e.g., “non-supercharged state”); and (iii) during a definable third time period (e.g., from the time t2 to a start of the definable second time period that is spaced from and after the time t2) (e.g., “transient period”), the internal combustion engine 2 is differently operated to shift from the “first operating state” to the “second operating state,” including by temporarily reducing an intake air amount (e.g., “air amount”), via a temporary reduction in a throttle opening degree of an electronically controlled throttle 40, relative to the intake air amount of the “second operating state,” such that torque of the internal combustion engine 2 does not become undesirably excessive (e.g., “a torque overshoot does not occur to the internal combustion engine”)], wherein the air amount control unit is a throttle valve provided in an intake passage [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit an apparatus to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein the air amount control unit is a throttle valve provided in an intake passage” is understood to necessarily introduce an additional process step and/or necessarily modify any previously introduced process step, such that it is understood that “wherein the air amount control unit is a throttle valve provided in an intake passage” does not necessarily provide further limitation to the claimed method under a broadest reasonable interpretation; nevertheless, it is apparent from at least Fig. 1 that an electronically controlled throttle 40 (e.g., “throttle valve”) is provided in an intake passage 30 of the internal combustion engine 2], and wherein during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit an apparatus to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure” is understood to necessarily introduce an additional process step and/or necessarily modify any previously introduced process step, such that it is understood that “wherein during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure” does not necessarily provide further limitation to the claimed method under a broadest reasonable interpretation; nevertheless, it is apparent from at least Fig. 4 that the throttle opening degree of the electronically controlled throttle 40 is controlled such that the turbocharging pressure (e.g., “intake pressure”) quickly reduces to the atmospheric pressure during the aforementioned “transient period,” where it is understood that the turbocharging pressure is necessarily smaller than an exhaust pressure of the internal combustion engine 2 at least at times during the aforementioned “transient period” (e.g., when the turbocharging pressure becomes the atmospheric pressure) because the exhaust pressure of the internal combustion engine 2 is necessary larger than the atmospheric pressure]. 

    PNG
    media_image1.png
    737
    854
    media_image1.png
    Greyscale

As discussed in detail above, Sugihira is understood to fully teach each and every limitation of the method of claim 13 under a broadest reasonable interpretation. Also, as discussed in detail above, no part of the claim phrase “wherein during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure” is understood to necessarily introduce an additional process step and/or necessarily modify any previously introduced process step, such that it is understood that “wherein during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure” does not necessarily provide further limitation to the claimed method under a broadest reasonable interpretation. Additionally, as discussed in detail above, Sugihira is understood to fully teach the claim phrase “wherein during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure” under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the claim phrase “wherein during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure” necessarily further limits the method of claim 13 AND that Sugihira fails to fully teach the claim phrase “wherein during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure,” the examiner takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made that exhaust pressure of an internal combustion engine is a positive pressure that exceeds atmospheric pressure to overcome hydraulic resistance of an exhaust system of the internal combustion engine in order to discharge exhaust gases to atmosphere. Therefore, even if Applicant is able to sufficiently show that the claim phrase “wherein during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure” necessarily further limits the method of claim 13 AND Sugihira is not interpreted or relied upon to teach the claim phrase “wherein during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure,” it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made that the method of Sugihira would necessarily include during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure.

With respect to claim 14, Sugihira (alternatively, Sugihira modified supra) teaches the method for controlling the internal combustion engine according to claim 13, wherein during the transient period, the throttle valve is controlled such that the throttle opening degree is varied toward a valve closing side, and is thereafter varied toward a valve opening side [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit an apparatus to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein during the transient period, the throttle valve is controlled such that the throttle opening degree is varied toward a valve closing side, and is thereafter varied toward a valve opening side” is understood to necessarily introduce an additional process step and/or necessarily modify any previously introduced process step, such that it is understood that “wherein during the transient period, the throttle valve is controlled such that the throttle opening degree is varied toward a valve closing side, and is thereafter varied toward a valve opening side” does not necessarily provide further limitation to the claimed method under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to claim 13, and apparent from at least Fig. 4 of Sugihira]. 

With respect to claim 15, Sugihira (alternatively, Sugihira modified supra) teaches the method for controlling the internal combustion engine according to claim 13, wherein during the transient period, the throttle valve is controlled such that the throttle opening degree is varied from a steady-time target throttle opening degree in the second operation state toward the valve closing side by a predetermined amount, and thereafter becomes the steady-time target throttle opening degree in the second operation state [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit an apparatus to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein during the transient period, the throttle valve is controlled such that the throttle opening degree is varied from a steady-time target throttle opening degree in the second operation state toward the valve closing side by a predetermined amount, and thereafter becomes the steady-time target throttle opening degree in the second operation state” is understood to necessarily introduce an additional process step and/or necessarily modify any previously introduced process step, such that it is understood that “wherein during the transient period, the throttle valve is controlled such that the throttle opening degree is varied from a steady-time target throttle opening degree in the second operation state toward the valve closing side by a predetermined amount, and thereafter becomes the steady-time target throttle opening degree in the second operation state” does not necessarily provide further limitation to the claimed method under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to claim 13, and apparent from at least Fig. 4 of Sugihira]. 

With respect to claim 16, Sugihira (alternatively, Sugihira modified supra) teaches the method for controlling the internal combustion engine according to claim 15, wherein the predetermined amount is set so as to be larger as a supercharging pressure in the first operation state is higher [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit an apparatus to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein the predetermined amount is set so as to be larger as a supercharging pressure in the first operation state is higher” is understood to necessarily introduce an additional process step and/or necessarily modify any previously introduced process step, such that it is understood that “wherein the predetermined amount is set so as to be larger as a supercharging pressure in the first operation state is higher” does not necessarily provide further limitation to the claimed method under a broadest reasonable interpretation].

With respect to claim 17, Sugihira (alternatively, Sugihira modified supra) teaches the method for controlling the internal combustion engine according to claim 15, wherein the predetermined amount is set so as to be smaller as engine speed of the internal combustion engine in the first operation state is higher [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit an apparatus to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein the predetermined amount is set so as to be smaller as engine speed of the internal combustion engine in the first operation state is higher” is understood to necessarily introduce an additional process step and/or necessarily modify any previously introduced process step, such that it is understood that “wherein the predetermined amount is set so as to be smaller as engine speed of the internal combustion engine in the first operation state is higher” does not necessarily provide further limitation to the claimed method under a broadest reasonable interpretation].

With respect to claim 18, Sugihira (alternatively, Sugihira modified supra) teaches the method for controlling the internal combustion engine according to claim 13, wherein the air amount control unit is an intake-side variable valve mechanism which is capable of varying a valve timing of an intake valve, and wherein during the transient period, the valve timing of the intake valve is controlled such that an intake valve closing timing becomes a timing away from a bottom dead center [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit an apparatus to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein during the transient period, the throttle valve is controlled such that the throttle opening degree is varied from a steady-time target throttle opening degree in the second operation state toward the valve closing side by a predetermined amount, and thereafter becomes the steady-time target throttle opening degree in the second operation state” is understood to necessarily introduce an additional process step and/or necessarily modify any previously introduced process step, such that it is understood that “wherein during the transient period, the throttle valve is controlled such that the throttle opening degree is varied from a steady-time target throttle opening degree in the second operation state toward the valve closing side by a predetermined amount, and thereafter becomes the steady-time target throttle opening degree in the second operation state” does not necessarily provide further limitation to the claimed method under a broadest reasonable interpretation; as discussed in detail above with respect to the rejection of claims 18-22 under 35 U.S.C. 112(b), claim 18 is nonsensical in dependence from claim 13 and therefore claims 18-22 are indefinite, and it is additionally unclear how it would even be possible to apply prior art with respect to claim 18 in view of the nonsensical phrasing of claim 18 in dependence from claim 13]. 

With respect to claim 19, Sugihira (alternatively, Sugihira modified supra) teaches the method for controlling the internal combustion engine according to claim 18, wherein during the transient period, the intake-side variable valve mechanism controls the valve timing of the intake valve such that the intake valve closing timing is varied so as to be away from the bottom dead center, and is thereafter controlled so as to be close to the bottom dead center [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit an apparatus to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein during the transient period, the intake-side variable valve mechanism controls the valve timing of the intake valve such that the intake valve closing timing is varied so as to be away from the bottom dead center, and is thereafter controlled so as to be close to the bottom dead center” is understood to necessarily introduce an additional process step and/or necessarily modify any previously introduced process step, such that it is understood that “wherein during the transient period, the intake-side variable valve mechanism controls the valve timing of the intake valve such that the intake valve closing timing is varied so as to be away from the bottom dead center, and is thereafter controlled so as to be close to the bottom dead center” does not necessarily provide further limitation to the claimed method under a broadest reasonable interpretation; as discussed in detail above with respect to the rejection of claims 18-22 under 35 U.S.C. 112(b), claim 18 is nonsensical in dependence from claim 13 and therefore claims 18-22 are indefinite, and it is additionally unclear how it would even be possible to apply prior art with respect to claim 19 in view of the nonsensical phrasing of claim 18 in dependence from claim 13]. 

With respect to claim 20, Sugihira (alternatively, Sugihira modified supra) teaches the method for controlling the internal combustion engine according to claim 18, wherein during the transient period, the intake-side variable valve mechanism controls the valve timing of the intake valve such that the intake valve closing timing is varied [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit an apparatus to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein during the transient period, the intake-side variable valve mechanism controls the valve timing of the intake valve such that the intake valve closing timing is varied from a steady-time target intake valve closing timing in the second operation state in a direction away from the bottom dead center by a predetermined amount, and is thereafter controlled so as to become the steady-time target intake valve closing timing in the second operation state” is understood to necessarily introduce an additional process step and/or necessarily modify any previously introduced process step, such that it is understood that “wherein during the transient period, the intake-side variable valve mechanism controls the valve timing of the intake valve such that the intake valve closing timing is varied from a steady-time target intake valve closing timing in the second operation state in a direction away from the bottom dead center by a predetermined amount, and is thereafter controlled so as to become the steady-time target intake valve closing timing in the second operation state” does not necessarily provide further limitation to the claimed method under a broadest reasonable interpretation; as discussed in detail above with respect to the rejection of claims 18-22 under 35 U.S.C. 112(b), claim 18 is nonsensical in dependence from claim 13 and therefore claims 18-22 are indefinite, and it is additionally unclear how it would even be possible to apply prior art with respect to claim 20 in view of the nonsensical phrasing of claim 18 in dependence from claim 13]. 

With respect to claim 21, Sugihira (alternatively, Sugihira modified supra) teaches the method for controlling the internal combustion engine according to claim 20, wherein the predetermined amount is set so as to be larger as a supercharging pressure in the first operation state is higher [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit an apparatus to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein the predetermined amount is set so as to be larger as a supercharging pressure in the first operation state is higher” is understood to necessarily introduce an additional process step and/or necessarily modify any previously introduced process step, such that it is understood that “wherein the predetermined amount is set so as to be larger as a supercharging pressure in the first operation state is higher” does not necessarily provide further limitation to the claimed method under a broadest reasonable interpretation; as discussed in detail above with respect to the rejection of claims 18-22 under 35 U.S.C. 112(b), claim 18 is nonsensical in dependence from claim 13 and therefore claims 18-22 are indefinite, and it is additionally unclear how it would even be possible to apply prior art with respect to claim 21 in view of the nonsensical phrasing of claim 18 in dependence from claim 13]. 

With respect to claim 22, Sugihira (alternatively, Sugihira modified supra) teaches the method for controlling the internal combustion engine according to claim 20, wherein the predetermined amount is set so as to be smaller as engine speed of the internal combustion engine in the first operation state is higher [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit an apparatus to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein the predetermined amount is set so as to be smaller as engine speed of the internal combustion engine in the first operation state is higher” is understood to necessarily introduce an additional process step and/or necessarily modify any previously introduced process step, such that it is understood that “wherein the predetermined amount is set so as to be smaller as engine speed of the internal combustion engine in the first operation state is higher” does not necessarily provide further limitation to the claimed method under a broadest reasonable interpretation; as discussed in detail above with respect to the rejection of claims 18-22 under 35 U.S.C. 112(b), claim 18 is nonsensical in dependence from claim 13 and therefore claims 18-22 are indefinite, and it is additionally unclear how it would even be possible to apply prior art with respect to claim 22 in view of the nonsensical phrasing of claim 18 in dependence from claim 13]. 

With respect to claim 23, Sugihira teaches a device for controlling an internal combustion engine [the claim phrase “for controlling an internal combustion engine” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, apparent from at least Figs. 1 & 2], comprising: a supercharger (28); an air amount control unit (40) which is capable of controlling an air amount in a cylinder (apparent from at least Fig. 1); and a control unit (100) configured to control the air amount control unit (apparent from at least Figs. 1 & 2), wherein during a transient period in which an operation state is shifted from a first operation state in which an air-fuel ratio in a supercharged state becomes a predetermined lean air-fuel ratio to a second operation state in which the air-fuel ratio in a non-supercharged state becomes a predetermined rich air-fuel ratio richer than the lean air-fuel ratio, the control unit controls the air amount control unit such that a torque overshoot does not occur to the internal combustion engine by reducing the air amount in the cylinder so as to be an air amount smaller than an air amount realizing the rich air-fuel ratio [as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0049-0057, the control device 100, as designed (without modification), is capable of performing functions to: (i) control operation of the internal combustion engine 2 (e.g., “first operating state”) during a definable first time period (e.g., including from a time t1 to a time t2) such that an air-fuel ratio is a lean air-fuel ratio and a turbocharging pressure is larger than an atmospheric pressure (e.g., “supercharged state”); (ii) differently control operation of the internal combustion engine 2 (e.g., “second operating state”) during a definable second time period (e.g., spaced from and after the time t2) such that the air-fuel ratio is a stoichiometric air-fuel ratio (e.g., “predetermined rich air-fuel ratio”) and the turbocharging pressure is equal to the atmospheric pressure (e.g., “non-supercharged state”); and (iii) differently control operation of the internal combustion engine 2 during a definable third time period (e.g., from the time t2 to a start of the definable second time period that is spaced from and after the time t2) (e.g., “transient period”) to shift from the “first operating state” to the “second operating state,” including by temporarily reducing an intake air amount (e.g., “air amount”), via a temporary reduction in a throttle opening degree of an electronically controlled throttle 40, relative to the intake air amount of the “second operating state,” such that torque of the internal combustion engine 2 does not become undesirably excessive (e.g., “a torque overshoot does not occur to the internal combustion engine”)], wherein the air amount control unit is a throttle valve provided in an intake passage (apparent from at least Fig. 1), and wherein during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure [it is apparent from at least Fig. 4 that the throttle opening degree of the electronically controlled throttle 40 is controlled such that the turbocharging pressure (e.g., “intake pressure”) quickly reduces to the atmospheric pressure during the aforementioned “transient period,” where it is understood that the turbocharging pressure is necessarily smaller than an exhaust pressure of the internal combustion engine 2 at least at times during the aforementioned “transient period” (e.g., when the turbocharging pressure becomes the atmospheric pressure) because the exhaust pressure of the internal combustion engine 2 is necessary larger than the atmospheric pressure].

    PNG
    media_image1.png
    737
    854
    media_image1.png
    Greyscale

As discussed in detail above, Sugihira is understood to fully teach each and every limitation of the system of claim 23 under a broadest reasonable interpretation, including the claim phrase “wherein during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure.” However, in such a case where Applicant is able to sufficiently show that Sugihira fails to fully teach the claim phrase “wherein during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure” and/or in such a case where Sugihira is not interpreted or relied upon as fully teaching the claim phrase “wherein during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure,” the examiner takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made that exhaust pressure of an internal combustion engine is a positive pressure that exceeds atmospheric pressure to overcome hydraulic resistance of an exhaust system of the internal combustion engine in order to discharge exhaust gases to atmosphere. Therefore, even if Applicant is able to sufficiently show that the claim phrase “wherein during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure” necessarily further limits the system of claim 23 AND Sugihira is not interpreted or relied upon to teach the claim phrase “wherein during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure,” it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made that the system of Sugihira would necessarily include during the transient period, a throttle opening degree of the throttle valve is controlled such that an intake pressure becomes lower than an exhaust pressure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747